DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because some lines and numbers are not clear and legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “rotor clip”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Please see rejection under 112b in the event that “rotor clip” is not a trade name.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 16 and 17, “the seat insert receiving portion” should read --a seat insert receiving portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a live swivel” in line 6, is unclear and indefinite. It is unclear and indefinite how the live swivel swivels when the drawings (Figure 5) and specification describe the swivel as being threaded on both ends.
Regarding claim 1, the limitation “a rotor clip retaining ring” in lines 9 and 25-26, is unclear and indefinite. It is unclear and indefinite if a “rotor clip retaining ring” is a special type of retaining ring. A 
Claim 1 contains the trademark/trade name Rotor Clip.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe retaining rings and, accordingly, the identification/description is indefinite.
Regarding claim 1, the limitations “a stem adapter and a rotor clip retaining ring” and “a nozzle” in lines 25-27 are unclear and indefinite. It is unclear and indefinite if “a stem adapter and a rotor clip retaining ring” and “a nozzle” from lines 25-27 are the same as the stem adapter, rotor clip retaining ring, and nozzle of lines 7 and 9. For examination purposes, the limitations will be read as the same elements.
The term “ergonomic” in claim 1 is a relative term which renders the claim indefinite. The term “ergonomic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 1, the limitation “said components” in line 23 is unclear and indefinite. It is unclear and indefinite which components are being referenced. For examination purposes, the limitation will be read as --said seat insert, said seat insert o-ring, and said valve body--.
Regarding claim 1, the limitation “the use of o-rings” in line 26 is unclear and indefinite. It is unclear and indefinite if this is a new citation of o-rings or if the limitation refers to previously claimed o-rings - for instance the seat insert o-ring. For examination purposes, the limitation will be read as --a  stem o-ring--
Regarding claim 1, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) containing the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “similar” in claim 3 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 5, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) containing the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, Albertine (U.S. 1,940,932) discloses an industrial high pressure valve that provides a completely positive shutoff comprising:  a valve body 10; a handle grip pipe surrounding 11; a nozzle 12; wherein the valve body (10) is comprised of a handle (34) attached to the valve body (10) via 
Albertine fails to disclose a live swivel; a hose barb; a coiled pin; a retaining ring which retains the stem within the valve body; the threads for connecting of said handle grip and nozzle to the valve body; a metallic ball; a seat insert; a seat insert o-ring; wherein said seat insert has a diameter that is slightly larger than the diameter of a seat insert receiving portion of the valve body so that an interference fit must be used to install the seat insert and seat insert o-ring; wherein said interference fit is achieved by cooling the seat insert and seat insert o-ring to a temperature sufficient to shrink said seat insert and seat insert o-ring slightly and by heating the valve body to a temperature sufficient for said valve body to expand slightly; said seat insert and seat insert o-ring are press fitted into the receiving portion of the valve body and once the temperature of all said seat insert, said seat insert o-ring, and said valve body returns to ambient temperature, said interference fit has been achieved; wherein said stem is slidably connected to the valve body via the retaining ring and sealed against media leakage via the use of a stem o-ring; wherein the live swivel and hose barb contain an internal bore or passageway; wherein the valve body, the handle grip, the nozzle, the live swivel and hose barb are threadably connected.
Bahahlul et al. (U.S. 2018/0106407) teaches a pipe system comprising a threadably connected live swivel (52) with a passageway therethrough. It would have been obvious to one of ordinary skill in 
The combination fails to teach a hose barb; a coiled pin; a retaining ring which retains the stem within the valve body; the threads for connecting of said handle grip and nozzle to the valve body; a metallic ball; a seat insert; a seat insert o-ring; wherein said seat insert has a diameter that is slightly larger than the diameter of a seat insert receiving portion of the valve body so that an interference fit must be used to 
Nimberger (U.S. 2011/0247700) teaches a valve comprising a retaining ring (see Figure 2) which retains a stem (13) within a valve body 10; wherein said stem (13) is slidably connected to the valve body (10) via the retaining ring (see Figure 2) and sealed against media leakage via the use of a stem o-ring (see Figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Albertine to provide a retaining ring; wherein said stem is slidably connected to the valve body via the retaining ring and sealed against media leakage via the use of a stem o-ring, as taught by Nimberger. Doing so would retain the stem in the valve body.
The combination fails to teach a hose barb; a coiled pin; the threads for connecting of said handle grip and nozzle to the valve body; a metallic ball; a seat insert; a seat insert o-ring; wherein said seat insert has a diameter that is slightly larger than the diameter of a seat insert receiving portion of the valve body so that an interference fit must be used to install the seat insert and seat insert o-ring; wherein said interference fit is achieved by cooling the seat insert and seat insert o-ring to a temperature sufficient to shrink said seat insert and seat insert o-ring slightly and by heating the valve body to a temperature sufficient for said valve body to expand slightly; said seat insert and seat insert o-ring are press fitted into the receiving portion of the valve body and once the temperature of all said seat insert, said seat 
Kang (U.S. 2019/0323614) teaches a check valve with a metallic ball 122. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Albertine to provide a metallic ball, as taught by Kang. Doing so would make the ball more durable.
The combination fails to teach a hose barb; a coiled pin; the threads for connecting of said handle grip and nozzle to the valve body; a seat insert; a seat insert o-ring; wherein said seat insert has a diameter that is slightly larger than the diameter of a seat insert receiving portion of the valve body so that an interference fit must be used to install the seat insert and seat insert o-ring; wherein said interference fit is achieved by cooling the seat insert and seat insert o-ring to a temperature sufficient to shrink said seat insert and seat insert o-ring slightly and by heating the valve body to a temperature sufficient for said valve body to expand slightly; said seat insert and seat insert o-ring are press fitted into the receiving portion of the valve body and once the temperature of all said seat insert, said seat insert o-ring, and said valve body returns to ambient temperature, said interference fit has been achieved; wherein the valve body, the handle grip, the nozzle, and hose barb are threadably connected.
Witkowski (U.S. 2010/0263744) teaches a valve a seat insert 53; a seat insert o-ring 57; wherein said seat insert (53) has a diameter that is slightly larger than the diameter of a seat insert receiving portion of a valve body (15) so that an interference fit (see paragraph 0004) must be used to install the seat insert (53) and seat insert o-ring 57. It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Albertine to provide a seat insert; a seat insert o-ring; wherein said seat insert has a diameter that is slightly larger than the diameter of a seat insert receiving portion of the valve body so that an interference fit must be used to install the seat insert and seat insert o-ring, as taught by Witkowski. Doing so would allow the valve seat to be made of a stronger material than the valve body.

The combination fails to teach a hose barb; a coiled pin; the threads for connecting of said handle grip and nozzle to the valve body; a metallic ball; wherein the valve body, the handle grip, the nozzle, and hose barb are threadably connected.
Carrubba (U.S. 2013/0118187) teaches a pipe system with a valve, comprising a hose barb (150); the hose barb having an internal passageway. While modifying Albertine to provide a hose barb would provide a quick attachment end, the combination would not have been obvious to one of ordinary skill in the art. The one end of Albertine has already been modified to have a live swivel. Therefore, modifying Albertine to have a hose barb would be a modification of a modifier which is non-obvious. Furthermore, the claim necessitates that the inlet and outlet be internally threaded, so there is no reason to add a hose barb to the other end of Albertine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753